Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kevin McDaniel on 09/09/2021.

The application has been amended as follows: 
Please cancel Claim 29.
In Claim 27, in line 8, please delete “membrane,” and substitute therefor the phrase - - - membrane that is present in a concentration of between 0.01% and 2.0% w/v inclusive of the antimicrobial composition, - - -.
Please replace Claim 41, with the following claim:
41.  A method of disinfecting skin of a human or an animal, the method comprising:
applying a liquid antimicrobial composition having a pH no less than 5.5 to the skin of a human or an animal, wherein the liquid antimicrobial composition is an aqueous or aqueous alcohol solution or dispersion and comprises:

a cationic dendrimer capable of inhibiting an efflux pump mechanism of a cell membrane that is present in a concentration of between 0.01% and 2.0% w/v inclusive of the antimicrobial composition; said cationic dendrimer being a generation 0 to generation 1 polyamidoamine dendrimer; and
a non-ionic surfactant that is present at a concentration at least 10% below a critical micelle concentration thereof.


Reasons for Allowance
Claims 27 and 30-41 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments pertaining to generation 0 and 1 polyamidoamine dendrimers, in the response received 06/04/2021 on pages 10-11 was found persuasive.  Additionally, as noted in this same response, the combination of PAMAM dendrimer and chlorhexidine show synergistic antimicrobial properties because the levels of PAMAM dendrimer utilized in the examples tabulated in Figure 1 are not sufficient to impart any antimicrobial properties as evidenced by the 08/05/2019 declaration, yet, antimicrobial properties of the combination were quite improved over chlorhexidine alone.  Thus, claims 27 and 30-41 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L BRANSON whose telephone number is (571)270-3812.  The examiner can normally be reached on Monday -Friday 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DANIEL L. BRANSON
Examiner
Art Unit 1616

/JOHN PAK/Primary Examiner, Art Unit 1699